DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 11/19/2020 has been considered.  
Objection to claim 1 is withdrawn.
Rejection to Claims 1-30 under 35 USC 101 have been overcome by cancellation.  
Rejection to Claims 1-30 under 35 USC 112(b) have been overcome by cancellation.  
Claims 1-30 are cancelled.
Claims 31-60 are added
Claims 31-60 are currently pending and have been examined.  


Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 recites “when the sentiment score for any of the product attributes unavailable,” which should read “when the sentiment score for any of the product attributes is unavailable.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 31 recites the limitations "the product reviews." There is insufficient antecedent basis for these limitation in the claims.
Claim 31 recites the limitation "computing an overall product score for the product using the specification scores and the sentiment scores; and displaying the product reviews sorted according to the associated overall product scores." It is unclear how do display product reviews sorted according to associated overall product scores.  “the specification scores and the sentiment scores” are “for a plurality of product attributes associated with a product” which indicates that there is a single product being discussed throughout the claim.  Therefore, an “overall product score” for the product, calculated using all the specification scores (for each attribute associated with a product) and all the sentiment scores (for each attribute associated with the product across all reviews), would be the same for each review.  That is, there would be a single overall product score for the product, rather than an overall product score for each review.  It is therefore unclear how to sort product reviews according to the “associated overall product scores.”  The limitation will be interpreted as sorting reviews by some combination of attribute scores and sentiment scores for each review.
Claims 32-45 inherit the deficiencies of claim 31.
Claim 46 recites similar limitations as 1 and is rejected under similar reasoning.
Claims 47-60 inherit the deficiencies of claim 46.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31-33, 35-38, 41-48, 50-53 and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0186790 A1 to Ehlen in view of U.S. Patent Application No. 2010/0030799 A1 to Parker.

Regarding Claim 31, Ehlen discloses a computer-implemented method for product searching using User-Weighted, Attribute- Based, Sort-Ordering comprising the steps of: 
computing a specification score for a plurality of product attributes associated with a product wherein the specification score is for an associated one of the product attributes rank-normalized; (([0089] Category-based attribute re-scoring.  When several products from the same category are compared, the attribute scores for these products are re-scored to provide a score that is relative to the scores for the same attribute of other products in the category.  For example, if all products in a category score above average on "ease of use" (product attribute) but one product scores exceptionally high, the values for this attribute may be scaled to reflect an average "ease of use" (rank-normalized) on all but the exceptional product, which will receive a high score.) [0027] Attribute Model Generation.  Reviews are analyzed to determine the frequency with which certain words or phrases are associated with a particular attribute.  This allows the construction of 
computing of sentiment score for each of the product attributes using a machine learning approach to do sentiment analysis on the product reviews by ([0063] provide an overall sentiment score for the sentence or clause that discusses the attribute. [0045] For example, in one implementation, an attribute model is created by selecting a number of sentences known to be about a specific attribute, for example "ease of installation." A second set of sentences known to not be about the attribute are also selected.  These two set of sentences are input into a classifier, as known in the art, which calculates weights for the presence and/or position of certain words and word strings and other facets of the sentence contents or structure as predictors of each attribute.  For example, an attribute model could be instantiated as a set of weighted words or n-grams, represented as a regular expression, a context-free grammar, a hidden Markov model, a vector-space model, a maximum entropy model, a naive Bayes model, a shallow neural net model, a deep belief net, or a combination of these. [0035] Such sources might include websites that offer reviews or ratings of consumer products, [0095] professional reviews) 
extracting product reviews for the product from multiple sources; ([0028] a pool of reviews pertaining to products within a product category can be analyzed to extract and 
detecting ones of the product attributes described in each of the product reviews; ([0036] product attributes are discovered automatically from the product reviews themselves, using a variety of text processing techniques.)
detecting the polarity, positive or negative, of each of the product reviews with respect to each of the product attributes detected; 
converting the detected polarities into a numerical score for each of the product attributes that represents information about the product attributes in the product reviews; ([0064] sentiment analysis is performed with the aid of sentiment models.  The sentiment models are analogous to the attribute models described previously.  In short, what each sentiment model does is to determine the mathematical probability (numerical score) that a sentence is expressing a certain polarity (i.e. positive or negative) sentiment about an addressed attribute. Each such model is then applied to the sentences about that attribute, and those sentences which are scored above a selected threshold can be determined to be positive or negative, depending on which polarity the model detects.)
computing an overall product score for the product using the specifications scores and sentiment scores; and 
displaying the product reviews sorted according to the associated overall product scores on a display. ([0084] Scores may be represented by some visual indicator of the discrete values of the score, such as a rating as number of stars or color coding.  Each attribute/score combination may optionally be displayed with or linked to the sentences or phrases extracted from the review that provide evidence for or further explicated the evaluation of that attribute.)

Ehlen does not explicitly disclose wherein the specification score is based on a technical specification.  
Parker, on the other hand, teaches wherein the specification score is based on a technical specification. ([0030] The organizational data is objective and based on a plurality of measurement and weighting conventions. It may be descriptive of water usage, carbon output, use of toxins, energy diversification, sponsored social or community outreach, level of contribution or charitable giving, certain policy positions regarding the environment, ability of organization to achieve stated goals relative to conservation, process improvement, resource allocation, policy action and/or the like … The organizational data relates to and comprises data inputs such as, for exemplary purposes only, financial, legal, environmental, economic, political, social, regulatory, policy and/or technological information. (the organizational data is objective rather than subjective and is related to data inputs such as technological information obtained from sources such as governments, industrial organizations, public databases or indexes.  This is interpreted as a technical specification.) [0032] the organizational data is contrasted with sentiment data, both of which are aggregated, weighted and indexed.  The organizational data is multiplied by weighting factors that are quantified, thereby creating a baseline variance (rank 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Ehlen, the features as taught by Parker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ehlen, to include the teachings of Parker, in order combine types of data (Parker, [0043]).

Regarding Claim 32, Ehlen and Parker teach the method of claim 31. 
Ehlen discloses computing the specifications scores for the product attributes by rank normalization followed by min-max scaling.  ([0089] Category-based attribute re-scoring.  When several products from the same category are compared, the attribute scores for these products are re-scored to provide a score that is relative to the scores for the same attribute of other products in the category.  For example, if all products in a category score above average on "ease of use" 
Regarding Claim 33, Ehlen and Parker teach the method of claim 31. 
Ehlen discloses computing the standardized attribute score as an average of the specification score and the sentiment score for each of the product attributes and using the standardized attribute scores to compute the overall product score.  ([0045] A second set of sentences known to not be about the attribute are also selected.  These two set of sentences are input into a classifier, as known in the art, which calculates weights for the presence and/or position of certain words and word strings and other facets of the sentence contents or structure as predictors of each attribute.  For example, an attribute model could be instantiated as a set of weighted words or n-grams, represented as a regular expression, a context-free grammar, a hidden Markov model, a vector-space model, a maximum entropy model, a naive Bayes model, a shallow neural net model, a deep belief net, or a combination of these.) 

Regarding Claim 35, Ehlen and Parker teach the method of claim 33. 
Ehlen discloses computing the standardized attribute score for each of the product attributes as: 
S(P1)a(i) = (S(P1)(spec)(i)+ S(P1)a(sent)(i))/2,
where P1 denotes the product, a(i) denotes the product attribute, S(P1)a(i) denotes the standardized attribute score, S(P1)(spec)(i) denotes the specification score for the product attribute, and S(P1)a(sent)(i) denotes the sentiment score for the product attribute.  ([0045] A second set of sentences known to not be about the attribute are also selected.  These two set of 
Regarding Claim 36, Ehlen and Parker teach the method of claim 33. 
Ehlen discloses wherein the step of computing an overall product scores is carried out by summing up the standardized attribute scores, with user-weighted criteria, to derive user-specific product score ([0066] the model identifies those words and multiple word elements which are most highly correlated with the sentence expressing the selected polarity about the attribute, and assigns each a rank, the rank being weighted by the degree of predictive power each such word or multiple word element carries.  When analyzing a sentence or sentence segment for sentiment analysis, the output of such a model is a score which is the sum of the weighted value of those predictive words present in the sentence. [0068] As with attribute models, multiple sentiment models can be run against sentences directed to an attribute, with scores optionally weighted to favor preferred models.  The resulting sum of scores from multiple models can be used to classify sentiment as positive or not.) 
Regarding Claim 37, Ehlen and Parker teach the method of claim 31. 
Ehlen discloses wherein the product reviews include user reviews and expert reviews. ([0045] For example, in one implementation, an attribute model is created by selecting a number of sentences known to be about a specific attribute, for example "ease of installation." A second 
Regarding Claim 38, Ehlen and Parker teach the method of claim 31. 
Ehlen discloses wherein the step of computing a sentiment score includes the further steps of: pre-processing the product reviews; creating sentiment lexicons and aspect lexicons; annotating data in the product reviews by associating the sentiment lexicons and the aspect lexicons; and classifying the annotated data into aspect classes and sentiment classes within the aspect classes using the associated aspect lexicons and the associated sentiment lexicons. ([0039] Step Two: For each sentence in set S, part-of-speech (POS) tagging is performed and the sentences are tokenized into a set of POS-tagged tokens (T.sup.S).  To facilitate clean analysis in subsequent steps, the tokens may optionally be preprocessed by lexicalizing some words into common atomic, non-compositional combinations or idiomatic phrases (e.g., "one trick pony" is lexicalized as "one_trick_pony" or "on the other hand" is lexicalized as "on_the_other_hand").  Compound nouns referring to a unitary thing or concept can also be identified by looking for frequently-occurring, sequential noun POS tags in this step, and combining them into single tokens, for example "toner cartridge.")
Regarding Claim 41, Ehlen and Parker teach the method of claim 38. 
Ehlen discloses wherein the step of annotating data includes the further steps of: searching for aspect words and sentiment words in sentences in the product reviews; parsing each of the sentences to extract a one of the sentiment words closest to a one of the aspect words and tagging the sentences with a corresponding aspect, sentiment tuple; when multiple similar tuple tags are associated with one of the sentences, fine-tuning the associated tags using a maximum probability score among all of the tags by language modelling of corresponding sentence texts; when negation inducing words are detected around a surrounding context of an aspect word, reverting a polarity of a corresponding sentiment; and organizing the annotated data by the aspect class followed by the sentiment class. ([0039] Step Two: For each sentence in set S, part-of-speech (POS) tagging is performed and the sentences are tokenized into a set of POS-tagged tokens (T.sup.S).  To facilitate clean analysis in subsequent steps, the tokens may optionally be preprocessed by lexicalizing some words into common atomic, non-compositional combinations or idiomatic phrases (e.g., "one trick pony" is lexicalized as "one_trick_pony" or "on the other hand" is lexicalized as "on_the_other_hand").  Compound nouns referring to a unitary thing or concept can also be identified by looking for frequently-occurring, sequential noun POS tags in this step, and combining them into single tokens, for example "toner cartridge." [0066] the model identifies those words and multiple word elements which are most highly correlated with the sentence expressing the selected polarity about the attribute, and assigns each a rank, the rank being weighted by the degree of predictive power each such word or multiple word element carries.  When analyzing a sentence or sentence segment for sentiment analysis, the output of such a model is a score which is the sum of the weighted value of those predictive words present in the sentence. [0068] As with attribute models, multiple sentiment 
Regarding Claim 42, Ehlen and Parker teach the method of claim 38. 
Ehlen discloses wherein the step of classifying the annotated data is carried out by  classifiers using machine learning approaches to predict the aspect class and the sentiment class by using sentences annotated with the aspect lexicons and the sentiment lexicons in the product reviews including further steps of: training of an aspect classifier to predict the aspect class followed by training a sentiment classifier for fine grained sentiment analysis to predict the sentiment class; learning a mixture of vector embedding for each of the aspect classes based on a generative model of sentences; selecting sentences in the product reviews that were correctly classified by the aspect classifier for the training of the sentiment classifier; carrying out fine graining of the selected sentences using the sentiment classifier; using term-frequency, inverse document frequency, bigram and keyword phrases as features for logistic regression by the sentiment classifier; and selecting the sentences for which the sentiment classifier prediction agrees with the annotated data for further use. ([0045] For example, in one implementation, an attribute model is created by selecting a number of sentences known to be about a specific attribute, for example "ease of installation." A second set of sentences known to not be about the attribute are also selected.  These two set of sentences are input into a classifier, as known in the art, which calculates weights for the presence and/or position of certain words and word strings and other facets of the sentence contents or structure as predictors of each attribute.  For example, an attribute model could be instantiated as a set of weighted words or n-grams, represented as a regular expression, a context-free grammar, a hidden Markov model, a vector-
Regarding Claim 43, Ehlen and Parker teach the method of claim 42. 
Ehlen discloses wherein a mixture of vector embedding per class is used to predict the aspect class on unseen sentences in the product reviews. ([0044] The attribute model is a probabilistic prediction of a sentence or sentence segment's association with a specific attribute that relies on the presence and/or proximity of frequently-associated words, grammatical patterns, or any other elements present within the sentences that correlate with the sentence addressing that attribute.)
Regarding Claim 44, Ehlen and Parker teach the method of claim 42. 
Ehlen discloses wherein the fine graining uses the sentiment classes of most-positive, positive, neutral, negative and most- negative. ([0086] Fig. 2 displays a 5-star sentiment scoring, where 5 stars is most-positive, 4 stars is positive, 3 stars is neutral, 2 stars is negative and 1 star is most negative.)
Regarding Claim 45, Ehlen and Parker teach the method of claim 42. 
Ehlen discloses computing the sentiment score for each aspect of the product by aggregating a weighted confidence score for the aspect generated by the sentiment classifier and normalizing the aggregated score by a frequency count of the product reviews containing the aspect followed by min-max rescaling of the normalized score. ([0089] Category-based attribute re-scoring.  When several products from the same category are compared, the attribute scores for these products are re-scored to provide a score that is relative to the scores for the same attribute of other products in the category.  For example, if all products in a category score above average 

Claim 46 recites a system comprising substantially similar limitations as claim 31.  The claim is rejected under substantially similar grounds as claim 31.
Claim 47 recites a system comprising substantially similar limitations as claim 32.  The claim is rejected under substantially similar grounds as claim 32.
Claim 48 recites a system comprising substantially similar limitations as claim 33.  The claim is rejected under substantially similar grounds as claim 33.
Claim 50 recites a system comprising substantially similar limitations as claim 35.  The claim is rejected under substantially similar grounds as claim 35.
Claim 51 recites a system comprising substantially similar limitations as claim 36.  The claim is rejected under substantially similar grounds as claim 36.
Claim 52 recites a system comprising substantially similar limitations as claim 37.  The claim is rejected under substantially similar grounds as claim 37.
Claim 53 recites a system comprising substantially similar limitations as claim 38.  The claim is rejected under substantially similar grounds as claim 38.
Claim 56 recites a system comprising substantially similar limitations as claim 41.  The claim is rejected under substantially similar grounds as claim 41.
Claim 57 recites a system comprising substantially similar limitations as claim 42.  The claim is rejected under substantially similar grounds as claim 42.
Claim 58 recites a system comprising substantially similar limitations as claim 43.  The claim is rejected under substantially similar grounds as claim 43.
Claim 59 recites a system comprising substantially similar limitations as claim 44.  The claim is rejected under substantially similar grounds as claim 44.
Claim 60 recites a system comprising substantially similar limitations as claim 45.  The claim is rejected under substantially similar grounds as claim 45.


Claims 34 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0186790 A1 to Ehlen in view of U.S. Patent Application No. 2010/0076850 A1 to Parekh.
	
Regarding Claim 34, Ehlen and Parker teach the method of claim 33. 
Ehlen does not explicitly disclose when the sentiment score for any of the product attributes is unavailable, applying a smoothing constant to the associated specification score to compute the overall product score.  
Parekh, on the other hand, teaches when the sentiment score for any of the product attributes is unavailable, applying a smoothing constant to the associated specification score to compute the overall product score. ([0043] where p is a default score (the global prior) and 0.ltoreq..alpha..ltoreq.1 is a constant that controls the level of smoothing.  Equation 1 applies smoothing equally to all users and to a global constant, which is far too broad for the application here.  To control the degree of smoothing at a consumer level, the smoothing constant depends on the view score, which is a proxy for the confidence in the estimates of the consumer's score.)

Claim 49 recites a system comprising substantially similar limitations as claim 34.  The claim is rejected under substantially similar grounds as claim 34.


Claims 39 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0186790 A1 to Ehlen in view of U.S. Patent Application No. 9,723,367 B1 to Long.
	
Regarding Claim 39, Ehlen and Parker teach the method of claim 38. 
Ehlen discloses classifying using a Naive Bayes algorithm for sentence boundary detection to split the product reviews into individual sentences; and ([0045] For example, an attribute model could be instantiated as a set of weighted words or n-grams, represented as a regular expression, a context-free grammar, a hidden Markov model, a vector-space model, a maximum entropy model, a naive Bayes model, a shallow neural net model, a deep belief net, or a combination of these.) tokenizing the sentences to remove non-English characters, to separate punctuation characters from words in the sentences, and to make spelling corrections to misspelled ones of the words. ([0039] Step Two: For each sentence in set S, part-of-speech (POS) tagging is performed and the sentences are tokenized into a set of POS-tagged tokens (T.sup.S).)
Ehlen does not explicitly disclose wherein the step of pre-processing the product reviews includes the further steps of : removing duplicate ones of the product reviews; carrying out language identification to filter out words and statements that are not written in English.  
Long, on the other hand, teaches wherein the step of pre-processing the product reviews includes the further steps of : removing duplicate ones of the product reviews;  ([16] The children's content system can then compile a list of candidate videos that are part of the remaining candidate channels and/or candidate playlists, identify duplicate videos (e.g., if multiple channels or multiple playlists include the same videos or the videos that have been previously reviewed), remove duplicate videos from the list, and provide the resulting list for review by a second group of reviewers..) carrying out language identification to filter out words and statements that are not written in English.  ([77] Then, high-level filtering may be applied to remove, for example, certain language (e.g., non-English language content items) content items, content items with a mature or X rating, content items with a number of views below a threshold, and/or content items with a low quality (e.g., less than 3.0 out of 5))
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Ehlen, the features as taught by Long, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 
Claim 54 recites a system comprising substantially similar limitations as claim 39.  The claim is rejected under substantially similar grounds as claim 39.


Claims 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0186790 A1 to Ehlen in view of U.S. Patent Application No. 2015/0052098 A1 to Kveton.
	
Regarding Claim 40, Ehlen and Parker teach the method of claim 38. 
Ehlen discloses wherein the step of creating of sentiment lexicons and aspect lexicons includes the further steps of: extracting keywords for sentiment classes and aspect classes from the product reviews to build lexicon files; ([0039] Step Two: For each sentence in set S, part-of-speech (POS) tagging is performed and the sentences are tokenized into a set of POS-tagged tokens (T.sup.S).  To facilitate clean analysis in subsequent steps, the tokens may optionally be preprocessed by lexicalizing some words into common atomic, non-compositional combinations or idiomatic phrases (e.g., "one trick pony" is lexicalized as "one_trick_pony" or "on the other hand" is lexicalized as "on_the_other_hand").  Compound nouns referring to a unitary thing or concept can also be identified by looking for frequently-occurring, sequential noun POS tags in this step, and combining them into single tokens, for example "toner cartridge.")
extracting keyword phrases from the product reviews corpus using unsupervised statistical language modelling techniques; ([0040] Step Three: Beyond any lexicalization that  
generating a representation of the keywords and keyword phrases in vector space commonly known as word embeddings; ([0045] or example, an attribute model could be instantiated as a set of weighted words or n-grams, represented as a regular expression, a context-free grammar, a hidden Markov model, a vector-space model, a maximum entropy model, a naive Bayes model, a shallow neural net model, a deep belief net, or a combination of these.) 
Ehlen does not explicitly disclose constructing a semantic graph to grow the aspect lexicons using a cosine similarity between the keywords and the keyword phrases embeddings as a similarity criterion; using a few seed words from each of the sentiment classes to identify more similar keywords using a similarity based graph propagation algorithm; and carrying out several iterations of the graph propagation algorithm to extract a majority of aspect and sentiment based keywords from the product reviews.  
Kveton, on the other hand, teaches constructing a semantic graph to grow the aspect lexicons using a cosine similarity between the keywords and the keyword phrases embeddings as a similarity criterion; using a few seed words from each of the sentiment classes to identify more similar keywords using a similarity based graph propagation algorithm; and carrying out several iterations of the graph propagation algorithm to extract a majority of aspect and sentiment based keywords from the product reviews. ([0064] FIG. 6 shows the precision for top-K results for propagating semantics on a co-occurrence graph built only on the nouns in the corpus.  This graph assumes that two nouns used in the same sentence unit have similar meaning, and does not rely on the contextual descriptors to guide the semantics propagation. [0016] The present invention proposes a semi-supervised algorithm that bootstraps from a handful of seed words, which are representative of the clusters of interest.  The method of the present invention then iteratively learns descriptors and new words from the data, while learning the inference or class membership confidence scores associated with each word and contextual descriptor.  )
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Ehlen, the features as taught by Kveton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ehlen, to include the teachings of Kveton, in order to classify users’ reviews and make recommendations (Kveton, [0001]).
Claim 55 recites a system comprising substantially similar limitations as claim 40.  The claim is rejected under substantially similar grounds as claim 40.

Response to Arguments
Applicant’s arguments filed with respect to the claim objections have been fully considered.   The objections have been overcome by cancellation.
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered.  The rejections have been overcome by cancellation.  Further, newly recited claims 31 and 46 incorporate previously indicated eligible subject matter from previous claims 1 and 7, and therefore recite eligible subject matter.

Applicant’s arguments with respect to rejection of the claims under 35 USC 102 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Ehlen does not disclose the specification score computing step “computing a specification score for a plurality of product attributes associated with a product wherein the specification score is based on a technical specification for an associated one of the product attributes rank-normalized.”
Ehlen discloses computing a specification score for a plurality of product attributes associated with a product wherein the specification score is for an associated one of the product attributes rank-normalized; Ehlen discusses attribute re-scoring [0089], which provides a score that is relative to the scores of the same attribute of other products in a category, which is interpreted as rank-normalized attributes.  
 based on a technical specification.
Examiner directs Applicant’s attention to the office action, above.

Applicant’s arguments with respect to rejection of the claims under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that Parekh, Long and Kveton do not provide the steps and elements recited in Claims 31-60 and missing from Ehlen.
However, neither Parekh, Long nor Kveton are relied upon to teach these limitations, as discussed in the response to Applicant’s argument regarding the 102 rejection, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625